     Case 21-30058-hdh11 Doc 45 Filed 02/09/21                     Entered 02/09/21 09:48:25             Page 1 of 6




The following constitutes the ruling of the court and has the force and effect therein described.


Signed February 9, 2021
                                            United States Bankruptcy Judge
______________________________________________________________________




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                               §
   In re:                                                      §        Chapter 11
                                                               §
   AMERICAN ACHIEVEMENT                                        §        Case No. 21-30058 (HDH)
   CORP., et al., 1                                            §
                    Involuntary Debtors.                       §        (Jointly Administered)
                                                               §

                                    STIPULATION AND AGREED ORDER

              This Stipulation and Agreed Order is entered into this 3rd day of February, 2021, by and

     among Prudential Capital Partners IV, L.P., Prudential Capital Partners Management Fund IV,

     L.P., Prudential Capital Partners (Parallel Fund) IV, L.P., and Falcon Strategic Partners IV, LP

     (collectively, “PCP-Falcon”); Cerberus Business Finance, LLC (“Cerberus”); and American

     Achievement Corporation; Commemorative Brands, Inc., Taylor Publishing Company, Iconic


     1
              The Involuntary Debtors in these involuntary chapter 11 cases and the last four digits of each Involuntary
     Debtor’s taxpayer identification number are as follows: American Achievement Corp. (6506); Braddock Holding LLC
     (N/A); CBI North America, Inc. (2215); Commemorative Brands, Inc. (5801); Gaspard Ltd. (6516); Iconic Group,
     Inc. (5750); Gaspard & Sons, Inc. (0897); Gaspard and Sons Mayaguez Inc. (2494); Taylor Publishing Manufacturing,
     L.P. (6238); Taylor Publishing Co. (1430); Taylor Manufacturing Holdings, LLC (N/A); Willise Cap & Gown LLC
     (8756); University Cap & Gown Co., Inc. (4371); TP Holding Corp. (9531) and Taylor Senior Holding Corp. (9532).
     The Debtors’ principal offices are located at 1550 W. Mockingbird Lane, Dallas, Texas 75235, United States.

     {HD111461.1}
     4835-5034-9275.1
Case 21-30058-hdh11 Doc 45 Filed 02/09/21              Entered 02/09/21 09:48:25        Page 2 of 6




Group, Inc., Taylor Senior Holding Corp., TP Holding Corp., Taylor Manufacturing Holdings,

LLC, Taylor Publishing Manufacturing, L.P., CBI North America, Inc., Gaspard Ltd., University

Cap and Gown Co., Inc., Willsie Cap & Gown LLC, Braddock Holding LLC, Gaspard & Sons,

Inc.; Gaspard and Sons Mayaguez Inc. (collectively, the “Involuntary Debtors”) (together, the

“Parties”).

                                            RECITALS

         WHEREAS, on January 14, 2020, PCP-Falcon filed involuntary petitions under Chapter

11 of the Bankruptcy Code against the Involuntary Debtors;

         WHEREAS, the Court held a status conference on January 21, 2021, at which the Parties

notified the Court of ongoing settlement discussions and asked for a brief continuance;

         WHEREAS, the Court held a second status conference on January 27, 2021, and the

Parties again notified the Court of ongoing settlement discussions and asked for a second brief

continuance;

         WHEREAS, the Court held a third status conference on February 3, 2021, and the Parties

notified the Court of a likely settlement and that the Parties would be filing the instant stipulation

at the earliest possible time to ask for an extension of all deadlines;

         WHEREAS, the Parties have agreed by stipulation on February 3, 2021 to toll all

deadlines, including any pleading or responsive deadlines, until 5:00 Central Time on February

25, 2021;

         WHEREAS, good cause exists to toll all deadlines in that the Parties are currently engaged

in productive settlement discussions aimed at reflecting a global resolution and preventing further

litigation;




                                                  2
4835-5034-9275.1
Case 21-30058-hdh11 Doc 45 Filed 02/09/21               Entered 02/09/21 09:48:25        Page 3 of 6




         WHEREAS, the Parties require additional time to finalize the settlement agreement

reached in principle.

          IT IS NOW THEREFORE STIPULATED AND AGREED AS FOLLOWS:

         1.        All deadlines, including any pleading or responsive deadlines in connection with

the involuntary petitions, shall be tolled until 5:00 p.m. Central Time on February 25, 2021

         2.        The status conference set for February 22, 2021 at 1:30 p.m. Central Time is hereby

cancelled.

         3.        Nothing herein shall limit the rights of the Involuntary Debtors to contest or

otherwise respond to each involuntary petition filed by PCP-Falcon.

                                      ### END OF ORDER ###




                                                    3
4835-5034-9275.1
Case 21-30058-hdh11 Doc 45 Filed 02/09/21          Entered 02/09/21 09:48:25   Page 4 of 6




STIPULATED AND AGREED TO BY:

By: _/s/ Lydia R. Webb__________________
Jason S. Brookner
TBN: 24033684
Lydia R. Webb
TBN: 24083758
GRAY REED & McGRAW LLP
1601 Elm Street, Suite 4600
Dallas, Texas 75201
Telephone: (214) 954-4135
Facsimile: (214) 953-1332
Email: jbrookner@grayreed.com
        lwebb@grayreed.com

-and-

Paul M. Basta (pro hac vice)
Lewis R. Clayton (pro hac vice)
Robert A. Britton (pro hac vice)
William A. Clareman (pro hac vice)
Sean A. Mitchell (pro hac vice)
PAUL WEISS, RIFKIND WHARTON &
GARRISON LLP
1285 Avenue of the Americas
New York, New York 10019
Telephone: (212) 373-3000
Facsimile: (212 757-3990
Email: pbasta@paulweiss.com
       lclayton@paulweiss.com
       rbritton@paulweiss.com
       wclareman@paulweiss.com
       smitchell@paulweiss.com

Counsel for Prudential Capital Partners IV, L.P.;
Prudential Capital Partners Management Fund
IV, L.P.; Prudential Capital Partners (Parallel Fund)
IV, L.P.; and Falcon Strategic Partners IV, LP,




                                               4
4835-5034-9275.1
Case 21-30058-hdh11 Doc 45 Filed 02/09/21      Entered 02/09/21 09:48:25   Page 5 of 6




  By: _Laura Davis Jones____________________
  Laura Davis Jones
  PACHULSKI STANG ZIEHL & JONES LLP
  919 North Market Street, 17th Floor
  P.O. Box 8705
  Wilmington, Delaware 19899 (Courier 19801)
  Telephone: (302) 652-4100
  Facsimile: (302) 652-4400
  Email: ljones@pszjlaw.com

  Michael D. Warner (TX Bar No. 00792304)
  PACHULSKI STANG ZIEHL & JONES LLP
  440 Louisiana Street, Suite 900
  Houston, Texas 77002
  Telephone: (713) 691-9385
  Facsimile: (713) 691-9407
  Email: mwarner@pszjlaw.com

  Counsel to Involuntary Debtors




                                        5
4835-5034-9275.1
Case 21-30058-hdh11 Doc 45 Filed 02/09/21           Entered 02/09/21 09:48:25    Page 6 of 6




  By: _/s/ Amy K. Anderson_______________
      Adam C. Harris                                Joseph E. Bain
      (pro hac vice forthcoming)                    Texas Bar No. 24085187
      Gayle R. Klein                                Amy K. Anderson
       Texas Bar No. 00797348                       Texas Bar No. 24077064
      Peter J. Amend                                Gabrielle A. Ramirez
      (pro hac vice forthcoming)                    (pro hac vice forthcoming)
      Kelly (Bucky) Knight                          JONES WALKER LLP
      (pro hac vice forthcoming)                    811 Main Street, Suite 2900
      SCHULTE ROTH & ZABEL LLP                      Houston, Texas 77002
      919 Third Avenue                              Tel:   (713) 437-1800
      New York, New York 10022                      Fax: (713) 437-1810
      Tel:     (212) 756-2000                       Email: jbain@joneswalker.com
      Fax:     (212) 593-5955                              aanderson@joneswalker.com
      Email: adam.harris@srz.com                           gramirez@joneswalker.com
                gayle.klein@srz.com
                peter.amend@srz.com                 Mark A. Mintz
                kelly.knight@srz.com                (pro hac vice forthcoming)
                                                    Caroline V. McCaffrey
                                                    (pro hac vice forthcoming)
                                                    JONES WALKER LLP
                                                    201 St. Charles Avenue
                                                    New Orleans, Louisiana 70170
                                                    Tel:    (504) 582-8000
                                                    Fax:    (504) 582-8583
                                                    Email: mmintz@joneswalker.com
                                                             cmccaffrey@joneswalker.com

        Counsel to Cerberus Business Finance,
        LLC




                                                6
4835-5034-9275.1
